Lawrence, Judge:
It has been agreed between the parties hereto that the issues herein relating to the above-mentioned merchandise are the same in all material respects as those decided in United States v. Wm. S. Pitcairn Corp., 33 C. C. P. A. (Customs) 183, C. A. D. 334, and that the record therein may be incorporated herein.
It has been further agreed that £0-5-10 per yard, is equal to the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade, for home consumption, and that the export value of such or similar merchandise is no higher.
Upon the agreed facts I find said value to be the foreign value of said merchandise, as such value is defined in section 402 (c) of the Tariff Act of 1930, and to be the proper basis for determining the value of said merchandise.
Judgment will be entered accordingly.